CONCURRING OPINION OF
ROBERTSON, C.J.
If the appellant had raised and urged the point that the decision of the circuit court was erroneous on the ground that the reason's for its conclusion were not set forth as required by section 2380 of the Revised Laws I think it should have been sustained, but as the point has been waived this court must proceed on the assumption that all disputed facts were decided by the court below in favor of the defendant. But on behalf of the plaintiff it is contended that tailing all'disputed facts as resolved against the plaintiff it still remains that as matter of law title in the defendant by adverse possession was not established because it appears by undisputed testimony that the possession of the defendant was lacking in the essential element of exclusiveness as the defendant’s two minor children to Avhom the legal title to the land in dispute was conveyed in 1891 lived on the land in joint occupancy with their mother, and as to the daughter, Papaenaena, who, while still a minor, went elsewhere to reside, her possession was maintained by her father, Pililaau, who Avas appointed the legal guardian of her property (as well as of her sister’s) and who continued in joint occupancy of the premises with his wife, the defendant. The question of adverse possession is usually a mixed one of law and fact, but where, as here, the point is as to the sufficiency of admitted or undisputed facts to prove the title claimed, it is a question of law. Kaaihue v. Crabbe, 3 Haw. 768, 774; 2 C. J. 279, et seq.
It is elementary that in order that an adverse posses*10sion may ripen into title it must, among other things, have been exclusive and uninterrupted for the statutory period. There was evidence to support the defendant’s contention that the deeds from Papiano to Mahiai and Kaulehua, and from Mahiai to herself, both dated April 15,1889, were intended to convey the makai portion of the kuleana; and that ever since the date of her deed the defendant had occupied the makai lot under claim of title in herself. Under that theory the statute of limitations began to run from the date of the deed, and a right of action at once accrued to Papiano. In 1891, Papiano, on his death bed, executed the deed conveying the legal title to the makai lot to the two children who were living there with their mother. Was the mother’s adverse possession thereby interrupted or its exclusiveness destroyed? In order to have either effect there must have been a claim of title and exercise of dominion, but the infants were incapable of asserting such on their own behalf or of understanding their rights in the premises. It may seem as though the law ought to protect them in their helplessness but the rule is settled otherwise. The rule that “when the statute once begins to run it will continue unless there is a saving qualification in the statute” (25 Cyc. 1267), applies to actions for the recovery of land as well as to personal actions. Wire v. Waialua Agr. Co. 18 Haw. 662. In that case the owner of land had died disseised leaving minor heirs, and the contention was advanced that the heirs had five years after reaching majority in which to bring action. This court held that the statute continued to run notwithstanding that the heirs were minors. The principle applies here. The two children (plaintiff’s grantors) became of age respectively on January 12, 1906, and March 29, 1907. This action was commenced on April 9, 1915, and the contention is that the statute cannot be regarded as having-commenced to run before the children had respectively *11reached majority, and that the full period of ten years thereafter was available. That view cannot be sustained. The defendant’s adverse possession commenced to run on April 15, 1889, and ripened into title ten years thereafter and about two years before Pililaau was appointed guardian of the children. Section 2654 of the Revised Laws, providing that “If, when such right of entry or of action shall first accrue as aforesaid, the person entitled to such entry or action shall be within the age of twenty years * -» gllch person, or any one claiming from, by or under him, may make the entry or bring the action at any time within five years after such disability shall be removed, notwithstanding the ten years before limited in that behalf, shall have expired,” does not apply because at the. time the right of action accrued the owner of the legal title was under no disability. Nor, I think, does the general rule that the possession by a parent of his child’s land will not be deemed adverse to the child (2 C. J. 156), relied on by the appellant, apply to a case where the statute has already begun to run against the child’s predecessor in title.